                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

TERRELL E. BATTLE,

                     Plaintiff,

v.                                                        Case No. 3:19-cv-937-J-34PDB

JESSICA LYNN GARCIA,

                Defendant.
_______________________________

                                  ORDER OF DISMISSAL

       Plaintiff Terrell Battle, a pretrial detainee at the Jacksonville Pretrial Detention

Center, initiated this action on August 7, 2019, by filing a pro se Civil Rights Complaint

(Complaint; Doc. 1) under 42 U.S.C. § 1983. Battle names Jessica Garcia, an Assistant

State Attorney prosecuting him in an ongoing criminal case, as the sole Defendant.

Although not a model of clarity, in his Complaint, Battle asserts he has been unlawfully

detained since July 20, 2015, denied his due process and equal protection rights, denied

the right to confront his accuser, falsely imprisoned, and maliciously prosecuted because

Garcia filed an Information charging Battle with undisclosed crimes but failed to produce

for Battle’s review a copy of the sworn statement from a material witness Garcia relied on

in charging Battle in the Information. Complaint at 4-5. As relief, Battle requests

compensatory and punitive damages. Id. at 5.

       The Prison Litigation Reform Act requires the Court to dismiss this case at any

time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). Additionally, the Court
must read Plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519

(1972).

       "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v. Driver,

251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898 F.2d 126,

129 (11th Cir. 1990)). A complaint filed in forma pauperis which fails to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is not automatically frivolous. Neitzke v. Williams,

490 U.S. 319, 328 (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered

when the legal theories are "indisputably meritless," id. at 327, or when the claims rely on

factual allegations which are "clearly baseless." Denton v. Hernandez, 504 U.S. 25, 32

(1992). "Frivolous claims include claims 'describing fantastic or delusional scenarios,

claims with which federal district judges are all too familiar.'" Bilal, 251 F.3d at 1349

(quoting Neitzke, 490 U.S. at 328). Additionally, a claim may be dismissed as frivolous

when it appears that a plaintiff has little or no chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him or her of a right secured under the United States Constitution or

federal law, and (2) such deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

Cir. 2011) (per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th

Cir. 2010) (per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof

of an affirmative causal connection between the official's acts or omissions and the

alleged constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr.,

508 F.3d 611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th

Cir. 1986)). More than conclusory and vague allegations are required to state a cause of



                                                 2
action under 42 U.S.C. § 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir.

1995) (per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted). In the absence of well-

pled facts suggesting a federal constitutional deprivation or violation of a federal right,

Battle cannot sustain a cause of action against the Defendant.

      A § 1983 malicious prosecution claim requires a plaintiff to prove “a violation of his

Fourth Amendment right to be free from unreasonable seizures, as well as the elements

of the common law tort of malicious prosecution.” Zargari v. United States, 658 F. App’x

501, 506 (11th Cir. 2016). The essential elements of a Florida common law malicious

prosecution claim include:

             (1) an original criminal or civil judicial proceeding against the
             present plaintiff was commenced or continued; (2) the present
             defendant was the legal cause of the original proceeding
             against the present plaintiff as the defendant in the original
             proceeding; (3) the termination of the original proceeding
             constituted a bona fide termination of that proceeding in favor
             of the present plaintiff; (4) there was an absence of probable
             cause for the original proceeding; (5) there was malice on the
             part of the present defendant; and (6) the plaintiff suffered
             damage as a result of the original proceeding.

Id. at 506 n.2 (quoting Alamo Rent-A-Car v. Mancusi, 632 So.2d 1352, 1355 (Fla. 1994)).

Here, the Complaint reflects that Battle is currently awaiting trial. Complaint at 6-7.

Accordingly, he cannot satisfy the third prong of Florida’s malicious prosecution claim.

See Zargari, 658 F. App’x at 506 n.2. As such his § 1983 malicious prosecution claim is

due to be denied. Id. at 506. Accordingly, Battle has failed to state a § 1983 claim based

on malicious prosecution. Likewise, a § 1983 false imprisonment claim requires a plaintiff

                                            3
to demonstrate that he or she has been detained after it was or should have been known

that the plaintiff was entitled to be released. See Cannon v. Macon County, 1 F.3d 1558,

1562-63 (11th Cir. 1993). Here, Battle states he is currently awaiting trial; therefore, Battle

has not shown that he is entitled to being released, and his claim of false imprisonment

is due to be denied.

       As to Battle’s remaining arguments, the Court finds that he is attempting to

challenge the fact and validity of his confinement; however, such claims are not

cognizable in § 1983 proceedings. See Heck v. Humphrey, 512 U.S. 477, 481 (1994)

(noting that “habeas corpus is the exclusive remedy for a state prisoner who challenges

the fact or duration of his confinement and seeks immediate or speedier release, even

though such a claim may come within the literal terms of § 1983.”); Hutcherson v. Riley,

468 F.3d 750, 754 (11th Cir. 2006) (“Simply put, if the relief sought by the inmate would

either invalidate his conviction or sentence or change the nature or duration of his

sentence, the inmate's claim must be raised in a § 2254 habeas petition, not a § 1983

civil rights action.”). Accordingly, as Battle’s claims would invalidate his criminal

proceedings, he must seek relief via a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. Prior to instituting a federal habeas proceeding, Battle must first exhaust

all state remedies, after which Battle may then seek a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 if he so desires.

       Upon review of the Complaint, it appears that Battle has little or no chance of

success on any claims of federal constitutional deprivation against Garcia. The Complaint

is due to be denied on the basis of the conclusory nature of Battle’s allegations, see




                                              4
Rehberger, 577 F. App'x at 938, as well as for the reasons articulated above. Therefore,

this case will be dismissed, pursuant to 28 U.S.C. § 1915(e)(2)(B), without prejudice.

      Accordingly, it is

      ORDERED:

      1.     This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

      2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

      DONE AND ORDERED at Jacksonville, Florida, this 23rd day of August, 2019.




Jax-8
c: John Battle #289328




                                            5
